 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
                                                FRESNO DIVISION
10
11                                                          )   Case No. 1:19-cv-00155-EPG
     MIGUEL REYES,                                          )
12                                                          )   STIPULATION TO VOLUNTARY
                      Plaintiff,                            )   REMAND PURSUANT TO SENTENCE
13                                                          )   FOUR OF 42 U.S.C. § 405(g) AND TO
             vs.                                            )   ENTRY OF JUDGMENT FOR
14                                                          )   PLAINTIFF; ORDER
                                                            )
15   ANDREW SAUL,                                           )
     Commissioner of Social Security,1                      )
16                                                          )
                                                            )
17                    Defendant.                            )
                                                            )
18                                                          )
                                                            )
19
20             IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21   attorneys, that this action be remanded for further administrative action pursuant to the Social
22   Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
23           On remand, the Appeals Council will remand the case to an administrative law judge
24   (ALJ) for a new decision.
25
26
     1
27    Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See 42 U.S.C. § 405(g) (action survives regardless of
28   any change in the person occupying the office of Commissioner of Social Security).
     Stip. to Voluntary Remand & Order; 1:19-cv-00155-EPG

                                                        1
             The parties further request that the Clerk of the Court be directed to enter a final
 1
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 2
     Commissioner.
 3
                                                            Respectfully submitted,
 4
 5   Dated: August 22, 2019                                 PENA & BROMBERG, PLC
 6                                                          /s/ Jonathan O. Peña*_____
 7                                                          (*as authorized via email on August 22, 2019)
                                                            JONATHAN O. PENA, ESQ.
 8                                                          Attorney for Plaintiff
 9   Dated: August 22, 2019                                 McGREGOR SCOTT
10                                                          United States Attorney
                                                            DEBORAH LEE STACHEL
11                                                          Regional Chief Counsel, Region IX
                                                            Social Security Administration
12
13                                              By:         /s/ Allison J. Cheung
                                                            ALLISON J. CHEUNG
14                                                          Special Assistant U.S. Attorney
                                                            Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Voluntary Remand & Order; 1:19-cv-00155-EPG

                                                        2
                                                        ORDER
 1
             Pursuant to the above Stipulation, and for good cause shown, IT IS ORDERED that the
 2
     above-captioned action be remanded to the Commissioner of Social Security for further
 3
     proceedings consistent with the terms of the Stipulation.
 4
 5
     IT IS SO ORDERED.
 6
 7       Dated:      August 23, 2019                             /s/
                                                            UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Voluntary Remand & Order; 1:19-cv-00155-EPG

                                                        3
